Exhibit 10.15

AMENDED AND RESTATED ON ASSIGNMENT, INC.
2012 EMPLOYMENT INDUCEMENT INCENTIVE AWARD PLAN
ARTICLE 1.

PURPOSE
The purpose of the Amended and Restated On Assignment, Inc. 2012 Employment
Inducement Incentive Award Plan (the “Plan”) is to promote the success and
enhance the value of On Assignment, Inc. (the “Company”) by linking the
individual interests of Eligible Individuals to those of the Company’s
stockholders and by providing such individuals with an incentive for outstanding
performance to generate superior returns to the Company’s stockholders. The Plan
is further intended to provide flexibility to the Company in its ability to
attract, and retain the services of Eligible Individuals upon whose judgment,
interest, and special effort the successful conduct of the Company’s operation
is largely dependent. Only Eligible Individuals may receive Awards under the
Plan. The Plan amends and restates in its entirety, as of August 31, 2012, the
On Assignment, Inc. 2012 Employment Inducement Incentive Award Plan (the
“Original Plan”).
ARTICLE 2.    

DEFINITIONS AND CONSTRUCTION
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
2.1    “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 11 hereof.
2.2    “Affiliate” shall mean any Parent or Subsidiary.
2.3    “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s financial statements under United States federal securities laws from
time to time.
2.4    “Award” shall mean an Option, a Restricted Stock Award, a Restricted
Stock Unit Award, a Performance Award, a Dividend Equivalent Award, a Deferred
Stock Award, a Stock Payment Award, a Stock Appreciation Right, an Other
Incentive Award or a Performance Share Award, which may be awarded or granted
under the Plan.
2.5    “Award Agreement” shall mean any written notice, agreement, contract or
other instrument or document evidencing an Award, including through electronic
medium, which shall contain such terms and conditions with respect to an Award
as the Administrator shall determine, consistent with the Plan.






--------------------------------------------------------------------------------



2.6    “Board” shall mean the Board of Directors of the Company.
2.7    “Change in Control” shall mean the occurrence of any of the following
events:
(a)    A transaction or series of transactions (other than an offering of Shares
to the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any of its Parents or Subsidiaries, an employee benefit
plan maintained by the Company or any of its Parents or Subsidiaries or a
“person” that, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, the Company) directly or
indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of securities of the Company possessing more than fifty
percent (50%) of the total combined voting power of the Company’s securities
outstanding immediately after such acquisition; or
(b)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction:
(i)    Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(ii)    After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.7(b)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award which provides for the deferral of compensation
that is subject to Section 409A of the Code, to the extent required to avoid the
imposition of additional taxes under Section 409A of the Code, the transaction
or event described in subsection (a) or (b), with respect to such Award shall
only constitute a Change in Control for purposes of the payment timing of such
Award if such transaction also constitutes a “change in control event,” as
defined in Treasury Regulation §1.409A-3(i)(5).
Consistent with the terms of this Section 2.7, the Administrator shall have full
and final authority to determine conclusively whether a Change in Control of the
Company has occurred

2





--------------------------------------------------------------------------------



pursuant to the above definition, the date of the occurrence of such Change in
Control and any incidental matters relating thereto.
2.8    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, together with the regulations and official guidance promulgated
thereunder, whether issued prior or subsequent to the grant of any Award.
2.9    “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board described in Article 11 hereof.
2.10    “Common Stock” shall mean the common stock of the Company, par value
$.01 per share.
2.11    “Company” shall mean On Assignment, Inc., a Delaware corporation.
2.12    “Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any Affiliate that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement or any successor Form thereto.
2.13     “Deferred Stock” shall mean a right to receive Shares awarded under
Section 8.4 hereof.
2.14    “Director” shall mean a member of the Board, as constituted from time to
time.
2.15    “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under Section 8.2
hereof.
2.16    “DRO” shall mean a “domestic relations order” as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.
2.17    “Effective Date” shall mean the date the Original Plan was approved by
the Board.
2.18    “Eligible Individual” shall mean any prospective Employee who is
commencing employment with the Company or a Subsidiary, or is being rehired
following a bona fide period interruption of employment by the Company or a
Subsidiary, if he or she is granted an Award in connection with his or her
commencement of employment with the Company or a Subsidiary and such grant is an
inducement material to his or her entering into employment with the Company or a
Subsidiary (within the meaning of New York Stock Exchange Rule 303A.08 or any
successor rule, if the Company’s securities are traded on the New York Stock
Exchange, and/or the applicable requirements of any other established stock
exchange on which the Company’s securities are traded, as applicable, as such
rules and requirements may be amended from time to time). Notwithstanding the
foregoing, if the Company’s securities are traded on the Nasdaq Stock Market, an
“Eligible Individual” shall not include any prospective Employee who has
previously been an Employee or Director of the Company unless following a bona
fide period of non-employment by the Company or a Subsidiary. The Administrator
may in its discretion adopt procedures from time to time to

3





--------------------------------------------------------------------------------



ensure that a prospective Employee is eligible to participate in the Plan prior
to the granting of any Awards to such individual under the Plan (including
without limitation a requirement that each such prospective Employee certify to
the Company prior to the receipt of an Award under the Plan that he or she has
had a bona fide period of interruption of employment, and that the grant of
Awards under the Plan is an inducement material to his or her agreement to enter
into employment with the Company or a Subsidiary).
2.19    “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code) of the Company or of any Affiliate.
2.20    “Equity Restructuring” shall mean a nonreciprocal transaction between
the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of shares of Common Stock (or other
securities of the Company) or the share price of Common Stock (or other
securities) and causes a change in the per share value of the Common Stock
underlying outstanding Awards.
2.21    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
2.22    “Fair Market Value” shall mean, as of any given date, the value of a
Share determined as follows:
(a)    If the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) listed on any national market system or (iii)
listed, quoted or traded on any automated quotation system, its Fair Market
Value shall be the closing sales price for a share of Common Stock as quoted on
such exchange or system for such date or, if there is no closing sales price for
a share of Common Stock on the date in question, the closing sales price for a
share of Common Stock on the last preceding date for which such quotation
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable;
(b)    If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a share of Common Stock on such date, the
high bid and low asked prices for a share of Common Stock on the last preceding
date for which such information exists, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or
(c)    If the Common Stock is neither listed on an established securities
exchange, national market system or automated quotation system nor regularly
quoted by a recognized securities dealer, its Fair Market Value shall be
established by the Administrator in good faith.
2.23     “Incentive Stock Option” shall mean an Option that is intended to
qualify as an incentive stock option and conforms to the applicable provisions
of Section 422 of the Code.

4





--------------------------------------------------------------------------------



2.24     “Independent Director” shall mean a Director of the Company who is not
an Employee of the Company and who qualifies as “independent” within the meaning
of New York Stock Exchange Rule 303A.02, or any successor rule, if the Company’s
securities are traded on the New York Stock Exchange, and/or the applicable
requirements of any other established stock exchange on which the Company’s
securities are traded, as applicable, as such rules and requirements may be
amended from time to time.
2.25    “Non-Employee Director” shall mean a Director of the Company who is not
an Employee.
2.26    “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option.
2.27    “Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 5 hereof. Any Option granted under the Plan shall
be a Non-Qualified Stock Option.
2.28    “Original Plan” shall mean the On Assignment, Inc. 2012 Employment
Inducement Incentive Award Plan.
2.29    “Other Incentive Award” shall mean an Award denominated in, linked to or
derived from Shares or value metrics related to Shares, granted pursuant to
Section 8.7 hereof.
2.30    “Parent” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities ending with the Company if
each of the entities other than the Company beneficially owns, at the time of
the determination, securities or interests representing more than fifty percent
(50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.
2.31    “Participant” shall mean a person who has been granted an Award.
2.32    “Performance Award” shall mean an Award that is granted under Section
8.1 hereof.
2.33     “Performance Share Award” shall mean a contractual right awarded under
Section 8.6 hereof to receive a number of Shares or the cash value of such
number of Shares based on the attainment of specified Performance Goals or other
criteria determined by the Administrator.
2.34    “Permitted Transferee” shall mean, with respect to a Participant, any
“family member” of the Participant, as defined under the instructions to use of
the Form S-8 Registration Statement under the Securities Act, after taking into
account any state, federal, local or foreign tax and securities laws applicable
to transferable Awards.
2.35     “Plan” shall mean this Amended and Restated On Assignment, Inc. 2012
Employment Inducement Incentive Award Plan, as it may be amended from time to
time.

5





--------------------------------------------------------------------------------



2.36     “Program” shall mean any program adopted by the Administrator pursuant
to the Plan containing the terms and conditions intended to govern a specified
type of Award granted under the Plan and pursuant to which such type of Award
may be granted under the Plan.
2.37    “Restricted Stock” shall mean Common Stock awarded under Article 7
hereof that is subject to certain restrictions and may be subject to risk of
forfeiture.
2.38    “Restricted Stock Unit” shall mean a contractual right awarded under
Section 8.5 hereof to receive in the future a Share or the cash value of a
Share.
2.39    “Securities Act” shall mean the Securities Act of 1933, as amended.
2.40    “Share Limit” shall have the meaning provided in Section 3.1(a) hereof.
2.41    “Shares” shall mean shares of Common Stock.
2.42    “Stock Appreciation Right” shall mean a stock appreciation right granted
under Article 9 hereof.
2.43    “Stock Payment” shall mean a payment in the form of Shares awarded under
Section 8.3 hereof.
2.44    “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing more than fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.
2.45    “Substitute Award” shall mean an Award granted under the Plan in
connection with a corporate transaction, such as a merger, combination,
consolidation or acquisition of property or stock, in any case, upon the
assumption of, or in substitution for, an outstanding equity award previously
granted by a company or other entity that is a party to such transaction;
provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.
2.46    “Termination of Service” means:
(a)    As to a Consultant, the time when the engagement of a Participant as a
Consultant to the Company and its Affiliates is terminated for any reason, with
or without cause, including, without limitation, by resignation, discharge,
death or retirement, but excluding terminations where the Consultant
simultaneously commences or remains in employment or service with the Company or
any Affiliate.
(b)    As to a Non-Employee Director, the time when a Participant who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the

6





--------------------------------------------------------------------------------



Participant simultaneously commences or remains in employment or service with
the Company or any Affiliate.
(c)    As to an Employee, the time when the employee-employer relationship
between a Participant and the Company and its Affiliates is terminated for any
reason, including, without limitation, a termination by resignation, discharge,
death, disability or retirement; but excluding terminations where the
Participant simultaneously commences or remains in employment or service with
the Company or any Affiliate.
The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service has occurred,
whether any Termination of Service resulted from a discharge for cause and all
questions of whether particular leaves of absence constitute a Termination of
Service. For purposes of the Plan, a Participant’s employee-employer
relationship or consultancy relationship shall be deemed to be terminated in the
event that the Affiliate employing or contracting with such Participant ceases
to remain an Affiliate following any merger, sale of stock or other corporate
transaction or event (including, without limitation, a spin-off).
ARTICLE 3.    

SHARES SUBJECT TO THE PLAN
3.1    Number of Shares.
(a)    Subject to Section 3.1(b) and Section 12.2 hereof, the aggregate number
of Shares which may be issued or transferred pursuant to Awards under the Plan
shall be nine hundred thirty-five thousand eight hundred sixty-one (935,861)
(the “Share Limit”). Notwithstanding the foregoing, to the extent permitted
under applicable law and applicable stock exchange rules, Awards that provide
for the delivery of Shares subsequent to the applicable grant date may be
granted in excess of the Share Limit if such Awards provide for the forfeiture
or cash settlement of such Awards to the extent that insufficient Shares remain
under the Share Limit at the time that Shares would otherwise be issued in
respect of such Award.
(b)    If any Shares subject to an Award are forfeited or expire or such Award
is settled for cash (in whole or in part), the Shares subject to such Award
shall, to the extent of such forfeiture, expiration or cash settlement, again be
available for future grants of Awards under the Plan and shall be added back to
the Share Limit in the same number of Shares as were debited from the Share
Limit in respect of the grant of such Award (as may be adjusted in accordance
with Section 13.2 hereof). Notwithstanding anything to the contrary contained
herein, the following Shares shall not be added back to the Share Limit and will
not be available for future grants of Awards: (i) Shares tendered by a
Participant or withheld by the Company in payment of the exercise price of an
Option; (ii) Shares tendered by the Participant or withheld by the Company to
satisfy any tax withholding obligation with respect to an Award; (iii) Shares
subject to a Stock Appreciation Right that are not issued in connection with the
stock settlement of the Stock Appreciation Right on exercise thereof; and (iv)
Shares purchased on the open market with the cash proceeds from the exercise of
Options. Any Shares repurchased by the Company under Section 7.4 hereof at the
same price paid by the

7





--------------------------------------------------------------------------------



Participant so that such shares are returned to the Company will again be
available for Awards. The payment of Dividend Equivalents in cash in conjunction
with any outstanding Awards shall not be counted against the shares available
for issuance under the Plan.
(c)    Substitute Awards shall not reduce the Shares authorized for grant under
the Plan. Additionally, in the event that a company acquired by the Company or
any Affiliate or with which the Company or any Affiliate combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided, that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not employed by or
providing services to the Company or its Affiliates immediately prior to such
acquisition or combination.


3.2    Stock Distributed. Any Shares distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Common Stock or
treasury Common Stock.
ARTICLE 4.    

GRANTING OF AWARDS
4.1    Participation. The Administrator may, from time to time, select from
among all Eligible Individuals, those to whom one or more Awards shall be
granted and shall determine the nature and amount of each Award, which shall not
be inconsistent with the requirements of the Plan. No Eligible Individual shall
have any right to be granted an Award pursuant to the Plan.
4.2    Award Agreement. Each Award shall be evidenced by an Award Agreement
stating the terms and conditions applicable to such Award, consistent with the
requirements of the Plan and any applicable Program.
4.3    Limitations Applicable to Section 16 Persons. Notwithstanding anything
contained herein to the contrary, with respect to any Award granted or awarded
to any individual who is then subject to Section 16 of the Exchange Act, the
Plan, any applicable Program and the applicable Award Agreement shall be subject
to any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including Rule 16b‑3 of the Exchange Act and any
amendments thereto) that are requirements for the application of such exemptive
rule, and such additional limitations shall be deemed to be incorporated by
reference into such Award to the extent permitted by applicable law.
4.4    At-Will Service. Nothing in the Plan or in any Program or Award Agreement
hereunder shall confer upon any Participant any right to continue as an
Employee, Director or Consultant of the Company or any Affiliate, or shall
interfere with or restrict in any way the rights

8





--------------------------------------------------------------------------------



of the Company and any Affiliate, which rights are hereby expressly reserved, to
discharge any Participant at any time for any reason whatsoever, with or without
cause, and with or without notice, or to terminate or change all other terms and
conditions of employment or engagement, except to the extent expressly provided
otherwise in a written agreement between the Participant and the Company or any
Affiliate.
4.5    Foreign Participants. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Affiliates operate, or in order to comply with the requirements
of any foreign securities exchange, the Administrator, in its sole discretion,
shall have the power and authority to: (a) determine which Affiliates shall be
covered by the Plan; (b) determine which Eligible Individuals outside the United
States are eligible to participate in the Plan; (c) modify the terms and
conditions of any Award granted to Eligible Individuals outside the United
States to comply with applicable foreign laws or listing requirements of any
such foreign securities exchange; (d) establish subplans and modify exercise
procedures and other terms and procedures, to the extent such actions may be
necessary or advisable (any such subplans and/or modifications shall be attached
to the Plan as appendices); provided, however, that no such subplans and/or
modifications shall increase the Share Limit contained in Section 3.1 hereof;
and (e) take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local governmental
regulatory exemptions or approvals or listing requirements of any such foreign
securities exchange. Notwithstanding the foregoing, the Administrator may not
take any actions hereunder, and no Awards shall be granted, that would violate
the Code, the Exchange Act, the Securities Act, any other securities law or
governing statute, the rules of the securities exchange or automated quotation
system on which the Shares are listed, quoted or traded or any other applicable
law.
4.6    Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may,
in the sole discretion of the Administrator, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.
ARTICLE 5.    

GRANTING OF OPTIONS
5.1    Granting of Options to Eligible Individuals. The Administrator is
authorized to grant Options to Eligible Individuals from time to time, in its
sole discretion, on such terms and conditions as it may determine which shall
not be inconsistent with the Plan.
5.2    Option Exercise Price. The exercise price per Share subject to each
Option shall be set by the Administrator, but shall not be less than 100% of the
Fair Market Value of a Share on the date the Option is granted.
5.3    Option Term. The term of each Option shall be set by the Administrator in
its sole discretion; provided, however, that the term shall not be more than ten
(10) years from the date the Option is granted. The Administrator shall
determine the time period, including the time period

9





--------------------------------------------------------------------------------



following a Termination of Service, during which the Participant has the right
to exercise the vested Options, which time period may not extend beyond the term
of the Option term. Except as limited by the requirements of Section 409A of the
Code, the Administrator may extend the term of any outstanding Option, and may
extend the time period during which vested Options may be exercised, in
connection with any Termination of Service of the Participant, and may amend any
other term or condition of such Option relating to such a Termination of
Service.
5.4    Option Vesting.
(c)    The terms and conditions pursuant to which an Option vests in the
Participant and becomes exercisable shall be determined by the Administrator and
set forth in the applicable Award Agreement. Such vesting may be based on
service with the Company or any Affiliate, the attainment of one or more
performance criteria established by the Administrator, and/or any other criteria
selected by the Administrator. At any time after grant of an Option, the
Administrator may, in its sole discretion and subject to whatever terms and
conditions it selects, accelerate the period during which an Option vests.
(d)    No portion of an Option which is unexercisable at a Participant’s
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in a Program, the applicable
Award Agreement or by action of the Administrator following the grant of the
Option.
5.5    Substitute Awards. Notwithstanding the foregoing provisions of this
Article 5 to the contrary, in the case of an Option that is a Substitute Award,
the price per share of the shares subject to such Option may be less than the
Fair Market Value per share on the date of grant, provided, however, that the
excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares subject to the Substitute Award, over (b) the
aggregate exercise price thereof does not exceed the excess of (x) the aggregate
fair market value (as of the time immediately preceding the transaction giving
rise to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.
5.6    Substitution of Stock Appreciation Rights. The Administrator may provide
in an applicable Program or the applicable Award Agreement evidencing the grant
of an Option that the Administrator, in its sole discretion, shall have the
right to substitute a Stock Appreciation Right for such Option at any time prior
to or upon exercise of such Option; provided, however, that such Stock
Appreciation Right shall be exercisable with respect to the same number of
Shares for which such substituted Option would have been exercisable, and shall
also have the same exercise price and remaining term as the substituted Option.
ARTICLE 6.    

EXERCISE OF OPTIONS

10





--------------------------------------------------------------------------------



6.1    Partial Exercise. An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise must be with respect to a minimum number of shares.
6.2    Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:
(a)    A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Participant or other person then
entitled to exercise the Option or such portion of the Option;
(b)    Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations, the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded or
any other applicable law. The Administrator may, in its sole discretion, also
take whatever additional actions it deems appropriate to effect such compliance
including, without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;
(c)    In the event that the Option shall be exercised pursuant to Section 10.3
hereof by any person or persons other than the Participant, appropriate proof of
the right of such person or persons to exercise the Option, as determined in the
sole discretion of the Administrator; and
(d)    Full payment of the exercise price and applicable withholding taxes to
the stock administrator of the Company for the shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Sections 10.1
and 10.2 hereof.
ARTICLE 7.    

RESTRICTED STOCK
7.1    Award of Restricted Stock.
(e)    The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.
(f)    The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value of the Shares
to be purchased, unless otherwise permitted by applicable law. In all cases,
legal consideration shall be required for each issuance of Restricted Stock to
the extent required by applicable law.

11





--------------------------------------------------------------------------------



7.2    Rights as Stockholders. Subject to Section 7.4 hereof, upon issuance of
Restricted Stock, the Participant shall have, unless otherwise provided by the
Administrator, all the rights of a stockholder with respect to said shares,
subject to the restrictions in an applicable Program or in the applicable Award
Agreement; provided, however, that, in the sole discretion of the Administrator,
any extraordinary distributions with respect to the Shares shall be subject to
the restrictions set forth in Section 7.3 hereof; provided, further, that with
respect to a share of Restricted Stock with vesting conditions, dividends which
are paid by the Company with respect to Shares prior to vesting shall only be
paid out to the extent that, and at such time or times as, the vesting
conditions are subsequently satisfied and the underlying shares of Restricted
Stock vest.
7.3    Restrictions. All shares of Restricted Stock (including any shares
received by Participants thereof with respect to shares of Restricted Stock as a
result of stock dividends, stock splits or any other form of recapitalization)
shall, in the terms of an applicable Program or in the applicable Award
Agreement, be subject to such restrictions and vesting requirements as the
Administrator shall provide. Such restrictions may include, without limitation,
restrictions concerning voting rights and transferability and such restrictions
may lapse separately or in combination at such times and pursuant to such
circumstances or based on such criteria as selected by the Administrator,
including, without limitation, criteria based on the Participant’s duration of
employment, Company or Affiliate performance, individual performance or other
criteria selected by the Administrator. By action taken after the Restricted
Stock is issued, the Administrator may, on such terms and conditions as it may
determine to be appropriate, accelerate the vesting of such Restricted Stock by
removing any or all of the restrictions imposed by the terms of any Program or
by the applicable Award Agreement. Restricted Stock may not be sold or
encumbered until all restrictions are terminated or expire.
7.4    Repurchase or Forfeiture of Restricted Stock. If no price was paid by the
Participant for the Restricted Stock, upon a Termination of Service, the
Participant’s rights in unvested Restricted Stock then subject to restrictions
shall lapse, and such Restricted Stock shall be surrendered to the Company and
cancelled without consideration. If a price was paid by the Participant for the
Restricted Stock, upon a Termination of Service the Company shall have the right
to repurchase from the Participant the unvested Restricted Stock then-subject to
restrictions at a cash price per share equal to the price paid by the
Participant for such Restricted Stock or such other amount as may be specified
in an applicable Program or the applicable Award Agreement. The Administrator in
its sole discretion may provide that, upon certain events, including without
limitation a Change in Control, the Participant’s death, retirement or
disability, any other specified Termination of Service or any other event, the
Participant’s rights in unvested Restricted Stock shall not lapse, such
Restricted Stock shall vest and cease to be forfeitable and, if applicable, the
Company cease to have a right of repurchase.
7.5    Certificates for Restricted Stock. Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing shares of Restricted Stock must include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, and the Company may, in its sole
discretion, retain physical possession of any stock certificate until such time
as all applicable restrictions lapse.

12





--------------------------------------------------------------------------------



7.6    Section 83(b) Election. If a Participant makes an election under Section
83(b) of the Code to be taxed with respect to the Restricted Stock as of the
date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant shall be required to deliver a copy of such election to
the Company promptly after filing such election with the Internal Revenue
Service.
ARTICLE 8.    

PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK, STOCK PAYMENTS,
RESTRICTED STOCK UNITS; OTHER INCENTIVE AWARDS
8.1    Performance Awards. The Administrator is authorized to grant Performance
Awards to any Eligible Individual. The value of Performance Awards may be linked
to any specific criteria determined by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator.
8.2    Dividend Equivalents.
(a)    Subject to Section 8.2(b) hereof, Dividend Equivalents may be granted by
the Administrator, either alone or in tandem with another Award, based on
dividends declared on the Common Stock, to be credited as of dividend payment
dates during the period between the date the Dividend Equivalents are granted to
a Participant and the date such Dividend Equivalents terminate or expire, as
determined by the Administrator. Such Dividend Equivalents shall be converted to
cash or additional shares of Common Stock by such formula and at such time and
subject to such limitations as may be determined by the Administrator.
(b)    Notwithstanding the foregoing, no Dividend Equivalents shall be payable
with respect to Options or Stock Appreciation Rights.
8.3    Stock Payments. The Administrator is authorized to make one or more Stock
Payments to any Eligible Individual. The number or value of shares of any Stock
Payment shall be determined by the Administrator and may be based upon any
specific criteria, including service to the Company or any Affiliate and/or the
attainment of any performance goals, determined by the Administrator. Stock
Payments may, but are not required to be made in lieu of base salary, bonus,
fees or other cash compensation otherwise payable to such Eligible Individual.
8.4    Deferred Stock. The Administrator is authorized to grant Deferred Stock
to any Eligible Individual. The number of shares of Deferred Stock shall be
determined by the Administrator and may be based on any specific criteria,
including service to the Company or any Affiliate and/or the attainment of any
performance goals, as the Administrator determines, in each case on a specified
date or dates or over any period or periods determined by the Administrator.
Shares underlying a Deferred Stock award which is subject to a vesting schedule
or other conditions or criteria set by the Administrator will not be issued
until those conditions have been satisfied. Unless otherwise provided by the
Administrator, a holder of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the Award has
vested and the Shares underlying the Award have been issued to the Participant.

13





--------------------------------------------------------------------------------



8.5    Restricted Stock Units. The Administrator is authorized to grant
Restricted Stock Units to any Eligible Individual. The number and terms and
conditions of Restricted Stock Units shall be determined by the Administrator.
The Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including conditions based on
service to the Company or any Affiliate and/or the attainment of performance
goals, in each case on a specified date or dates or over any period or periods,
as determined by the Administrator. The Administrator shall specify, or may
permit the Participant to elect, the conditions and dates upon which the Shares
underlying the Restricted Stock Units which shall be issued, which dates shall
not be earlier than the date as of which the Restricted Stock Units vest and
become nonforfeitable and which conditions and dates shall be subject to
compliance with Section 409A of the Code or an exemption therefrom. On the
distribution dates, the Company shall issue to the Participant one unrestricted,
fully transferable Share (or the Fair Market Value of one such Share in cash)
for each vested and nonforfeitable Restricted Stock Unit.
8.6    Performance Share Awards. Any Eligible Individual selected by the
Administrator may be granted one or more Performance Share Awards which shall be
denominated in a number of Shares and the vesting of which may be linked to any
specific performance criteria (in each case on a specified date or dates or over
any period or periods determined by the Administrator) and/or time-vesting or
other criteria, as determined by the Administrator.
8.7    Other Incentive Awards.  The Administrator is authorized to grant Other
Incentive Awards to any Eligible Individual, which Awards may cover Shares or
the right to purchase Shares or have a value derived from the value of, or an
exercise or conversion privilege at a price related to, or that are otherwise
payable in or based on, Shares, shareholder value or shareholder return, in each
case on a specified date or dates or over any period or periods determined by
the Administrator. Other Incentive Awards may be linked to any specific
performance criteria and/or time-vesting or other criteria, as determined
appropriate by the Administrator.
8.8    Cash Settlement. Without limiting the generality of any other provision
of the Plan, the Administrator may provide, in an Award Agreement or subsequent
to the grant of an Award, in its discretion, that any Award may be settled in
cash, Shares or a combination thereof.
8.9    Other Terms and Conditions. All applicable terms and conditions of each
Award described in this Article 8, including without limitation, as applicable,
the term, vesting and exercise/purchase price applicable to the Award, shall be
set by the Administrator in its sole discretion, provided, however, that the
value of the consideration shall not be less than the par value of a Share,
unless otherwise permitted by applicable law.
8.10    Exercise upon Termination of Service. Awards described in this Article 8
are exercisable or distributable, as applicable, only while the Participant is
an Employee, Director or Consultant, as applicable. The Administrator, however,
in its sole discretion may provide that such Award may be exercised or
distributed subsequent to a Termination of Service as provided under an
applicable Program, Award Agreement, payment deferral election and/or in certain
events, including a Change in Control, the Participant’s death, retirement or
disability or any other specified Termination of Service.

14





--------------------------------------------------------------------------------



ARTICLE 9.    
STOCK APPRECIATION RIGHTS
9.1    Grant of Stock Appreciation Rights.
(c)    The Administrator is authorized to grant Stock Appreciation Rights to
Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine consistent with the Plan.
(d)    A Stock Appreciation Right shall entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then-exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value on the date of exercise of the Stock Appreciation Right by the number of
Shares with respect to which the Stock Appreciation Right shall have been
exercised, subject to any limitations the Administrator may impose. Except as
described in Section 9.1(c) hereof, the exercise price per Share subject to each
Stock Appreciation Right shall be set by the Administrator, but shall not be
less than 100% of the Fair Market Value on the date the Stock Appreciation Right
is granted.
(e)    Notwithstanding the foregoing provisions of Section 9.1(b) hereof to the
contrary, in the case of a Stock Appreciation Right that is a Substitute Award,
the price per share of the shares subject to such Stock Appreciation Right may
be less than 100% of the Fair Market Value per share on the date of grant;
provided, however, that the excess of: (a) the aggregate Fair Market Value (as
of the date such Substitute Award is granted) of the shares subject to the
Substitute Award, over (b) the aggregate exercise price thereof does not exceed
the excess of (x) the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Administrator) of the shares of the predecessor
entity that were subject to the grant assumed or substituted for by the Company,
over (y) the aggregate exercise price of such shares.
9.2    Stock Appreciation Right Vesting.
(a)    The period during which the right to exercise, in whole or in part, a
Stock Appreciation Right vests in the Participant shall be set by the
Administrator and the Administrator may determine that a Stock Appreciation
Right may not be exercised in whole or in part for a specified period after it
is granted. Such vesting may be based on service with the Company or any
Affiliate, the attainment of performance goals or any other criteria selected by
the Administrator. At any time after grant of a Stock Appreciation Right, the
Administrator may, in its sole discretion and subject to whatever terms and
conditions it selects, accelerate the period during which a Stock Appreciation
Right vests.
(b)    No portion of a Stock Appreciation Right which is unexercisable at
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided

15





--------------------------------------------------------------------------------



by the Administrator either in an applicable Program or Award Agreement or by
action of the Administrator following the grant of the Stock Appreciation Right.
9.3    Manner of Exercise. All or a portion of an exercisable Stock Appreciation
Right shall be deemed exercised upon delivery of all of the following to the
stock administrator of the Company, or such other person or entity designated by
the Administrator, or his, her or its office, as applicable:
(a)    A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof, is exercised. The notice shall be signed by the Participant or
other person then-entitled to exercise the Stock Appreciation Right or such
portion of the Stock Appreciation Right;
(b)    Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations. The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance; and
(c)    In the event that the Stock Appreciation Right shall be exercised
pursuant to this Section 9.3 by any person or persons other than the
Participant, appropriate proof of the right of such person or persons to
exercise the Stock Appreciation Right.
9.4    Stock Appreciation Right Term. The term of each Stock Appreciation Right
shall be set by the Administrator in its sole discretion; provided, however,
that the term shall not be more than ten (10) years from the date the Stock
Appreciation Right is granted. The Administrator shall determine the time
period, including the time period following a Termination of Service, during
which the Participant has the right to exercise the vested Stock Appreciation
Rights, which time period may not extend beyond the expiration date of the Stock
Appreciation Right term. Except as limited by the requirements of Section 409A
of the Code, the Administrator may extend the term of any outstanding Stock
Appreciation Right, and may extend the time period during which vested Stock
Appreciation Rights may be exercised, in connection with any Termination of
Service of the Participant, and may amend any other term or condition of such
Stock Appreciation Right relating to such a Termination of Service.
9.5    Payment. Payment of the amounts payable with respect to Stock
Appreciation Rights pursuant to this Article 9 shall be in cash, Shares (based
on its Fair Market Value as of the date the Stock Appreciation Right is
exercised), or a combination of both, as determined by the Administrator.
ARTICLE 10.    
ADDITIONAL TERMS OF AWARDS
10.1    Payment. The Administrator shall determine the methods by which payments
by any Participant with respect to any Awards granted under the Plan shall be
made, including, without

16





--------------------------------------------------------------------------------



limitation: (a) cash or check, (b) Shares (including, in the case of payment of
the exercise price of an Award, Shares issuable pursuant to the exercise of the
Award) held for such period of time as may be required by the Administrator in
order to avoid adverse accounting consequences, in each case, having a Fair
Market Value on the date of delivery equal to the aggregate payments required,
(c) delivery of a written or electronic notice that the Participant has placed a
market sell order with a broker with respect to Shares then-issuable upon
exercise or vesting of an Award, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate payments required; provided, however, that payment
of such proceeds is then made to the Company upon settlement of such sale, or
(d) other form of legal consideration acceptable to the Administrator. The
Administrator shall also determine the methods by which Shares shall be
delivered or deemed to be delivered to Participants. Notwithstanding any other
provision of the Plan to the contrary, no Participant who is a Director or an
“executive officer” of the Company within the meaning of Section 13(k) of the
Exchange Act shall be permitted to make payment with respect to any Awards
granted under the Plan, or continue any extension of credit with respect to such
payment with a loan from the Company or a loan arranged by the Company in
violation of Section 13(k) of the Exchange Act.
10.2    Tax Withholding. The Company and its Affiliates shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company or an Affiliate, an amount sufficient to satisfy federal, state, local
and foreign taxes (including the Participant’s social security, Medicare and any
other employment tax obligation) required by law to be withheld with respect to
any taxable event concerning a Participant arising as a result of the Plan. The
Administrator may in its sole discretion and in satisfaction of the foregoing
requirement allow a Participant to elect to have the Company or an Affiliate
withhold Shares otherwise issuable under an Award (or allow the surrender of
Shares). The Administrator shall determine the fair market value of the Shares,
consistent with applicable provisions of the Code, for tax withholding
obligations due in connection with a broker-assisted cashless Option or Stock
Appreciation Right exercise involving the sale of shares to pay the Option or
Stock Appreciation Right exercise price or any tax withholding obligation.
10.3    Transferability of Awards.
(a)    Except as otherwise provided in Section 10.3(b) or (c) hereof:
(i)    No Award under the Plan may be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or,
subject to the consent of the Administrator, pursuant to a DRO, unless and until
such Award has been exercised, or the shares underlying such Award have been
issued, and all restrictions applicable to such shares have lapsed;
(ii)    No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy) unless and until such Award has been exercised, or the
Shares underlying such Award

17





--------------------------------------------------------------------------------



have been issued, and all restrictions applicable to such Shares have lapsed,
and any attempted disposition of an Award prior to the satisfaction of these
conditions shall be null and void and of no effect, except to the extent that
such disposition is permitted by clause (i) of this provision; and
(iii)    During the lifetime of the Participant, only the Participant may
exercise an Award (or any portion thereof) granted to him under the Plan, unless
it has been disposed of pursuant to a DRO; after the death of the Participant,
any exercisable portion of an Award may, prior to the time when such portion
becomes unexercisable under the Plan or the applicable Program or Award
Agreement, be exercised by his personal representative or by any person
empowered to do so under the deceased Participant’s will or under the then
applicable laws of descent and distribution.
(b)    Notwithstanding Section 10.3(a) hereof, the Administrator, in its sole
discretion, may determine to permit a Participant to transfer an Award to any
one or more Permitted Transferees, subject to the following terms and
conditions: (i) an Award transferred to a Permitted Transferee shall not be
assignable or transferable by the Permitted Transferee other than by will or the
laws of descent and distribution; (ii) an Award transferred to a Permitted
Transferee shall continue to be subject to all the terms and conditions of the
Award as applicable to the original Participant (other than the ability to
further transfer the Award); and (iii) the Participant and the Permitted
Transferee shall execute any and all documents requested by the Administrator,
including without limitation, documents to (A) confirm the status of the
transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal, state and foreign
securities laws and (C) evidence the transfer.
(c)    Notwithstanding Section 10.3(a) hereof, a Participant may, in the manner
determined by the Administrator, designate a beneficiary to exercise the rights
of the Participant and to receive any distribution with respect to any Award
upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Program or Award
Agreement applicable to the Participant, except to the extent the Plan, the
Program and the Award Agreement otherwise provide, and to any additional
restrictions deemed necessary or appropriate by the Administrator. If the
Participant is married and resides in a “community property” state, a
designation of a person other than the Participant’s spouse as his or her
beneficiary with respect to more than 50% of the Participant’s interest in the
Award shall not be effective without the prior written or electronic consent of
the Participant’s spouse. If no beneficiary has been designated or survives the
Participant, payment shall be made to the person entitled thereto pursuant to
the Participant’s will or the laws of descent and distribution. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Administrator
prior to the Participant’s death.
10.4    Conditions to Issuance of Shares.
(a)    Notwithstanding anything herein to the contrary, neither the Company nor
its Affiliates shall be required to issue or deliver any certificates or make
any book entries evidencing Shares pursuant to the exercise of any Award, unless
and until the Administrator has determined, with advice of counsel, that the
issuance of such Shares is in compliance with all applicable laws,

18





--------------------------------------------------------------------------------



regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the Shares are listed or traded, and the Shares are
covered by an effective registration statement or applicable exemption from
registration. In addition to the terms and conditions provided herein, the
Administrator may require that a Participant make such reasonable covenants,
agreements, and representations as the Administrator, in its discretion, deems
advisable in order to comply with any such laws, regulations, or requirements.
(b)    All Share certificates delivered pursuant to the Plan and all shares
issued pursuant to book entry procedures are subject to any stop-transfer orders
and other restrictions as the Administrator deems necessary or advisable to
comply with federal, state, or foreign securities or other laws, rules and
regulations and the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted, or traded. The Administrator may
place legends on any Share certificate or book entry to reference restrictions
applicable to the Shares.
(c)    The Administrator shall have the right to require any Participant to
comply with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.
(d)    No fractional Shares shall be issued and the Administrator shall
determine, in its sole discretion, whether cash shall be given in lieu of
fractional shares or whether such fractional shares shall be eliminated by
rounding down.
(e)    Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by any applicable law, rule or
regulation, the Company and/or its Affiliates may, in lieu of delivering to any
Participant certificates evidencing Shares issued in connection with any Award,
record the issuance of Shares in the books of the Company (or, as applicable,
its transfer agent or stock plan administrator).
10.5    Forfeiture Provisions. Pursuant to its general authority to determine
the terms and conditions applicable to Awards under the Plan, the Administrator
shall have the right to provide, in the terms of Awards made under the Plan, or
to require a Participant to agree by separate written or electronic instrument,
that: (a) any proceeds, gains or other economic benefit actually or
constructively received by the Participant upon any receipt or exercise of the
Award, or upon the receipt or resale of any Shares underlying the Award, must be
paid to the Company, and (b) the Award shall terminate and any unexercised
portion of the Award (whether or not vested) shall be forfeited, if (i) a
Termination of Service occurs prior to a specified date, or within a specified
time period following receipt or exercise of the Award, or (ii) the Participant
at any time, or during a specified time period, engages in any activity in
competition with the Company, or which is inimical, contrary or harmful to the
interests of the Company, as further defined by the Administrator or (iii) the
Participant incurs a Termination of Service for “cause” (as such term is defined
in the sole discretion of the Administrator).
10.6    Prohibition on Repricing. Subject to Section 12.2 hereof, the
Administrator shall not, without the approval of the stockholders of the
Company, (i) authorize the amendment of any outstanding Option or Stock
Appreciation Right to reduce its price per share, or (ii) cancel any

19





--------------------------------------------------------------------------------



Option or Stock Appreciation Right in exchange for cash or another Award when
the Option or Stock Appreciation Right price per share exceeds the Fair Market
Value of the underlying Shares. Subject to Section 12.2 hereof, the
Administrator shall have the authority, without the approval of the stockholders
of the Company, to amend any outstanding award to increase the price per share
or to cancel and replace an Award with the grant of an Award having a price per
share that is greater than or equal to the price per share of the original
Award.
ARTICLE 11.    
ADMINISTRATION
11.1    Administrator. The Committee (or another committee or a subcommittee of
the Board assuming the functions of the Committee under the Plan) shall
administer the Plan (except as otherwise permitted herein) and, unless otherwise
determined by the Board, shall consist solely of two or more Independent
Directors appointed by and holding office at the pleasure of the Board, each of
whom is intended to qualify as a “non-employee director” as defined by Rule
16b-3 of the Exchange Act and an “independent director” under the rules of any
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded, in each case, to the extent required under such
provision; provided, however, that any action taken by the Committee shall be
valid and effective, whether or not members of the Committee at the time of such
action are later determined not to have satisfied the requirements for
membership set forth in this Section 11.l or otherwise provided in any charter
of the Committee. Except as may otherwise be provided in any charter of the
Committee, appointment of Committee members shall be effective upon acceptance
of appointment. Committee members may resign at any time by delivering written
or electronic notice to the Board. Vacancies in the Committee may only be filled
by the Board.
11.2    Duties and Powers of Administrator. It shall be the duty of the
Administrator to conduct the general administration of the Plan in accordance
with its provisions. The Administrator shall have the power to interpret the
Plan and all Programs and Award Agreements, and to adopt such rules for the
administration, interpretation and application of the Plan and any Program as
are not inconsistent with the Plan, to interpret, amend or revoke any such rules
and to amend any Program or Award Agreement provided that the rights or
obligations of the holder of the Award that is the subject of any such Program
or Award Agreement are not affected adversely by such amendment, unless the
consent of the Participant is obtained or such amendment is otherwise permitted
under Section 12.10 hereof. Any such grant or award under the Plan need not be
the same with respect to each Participant. In its sole discretion, the Board may
at any time and from time to time exercise any and all rights and duties of the
Committee under the Plan except with respect to matters which under Rule 16b‑3
under the Exchange Act, or the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded are required
to be determined in the sole discretion of the Committee.
11.3    Action by the Committee. Unless otherwise established by the Board or in
any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report

20





--------------------------------------------------------------------------------



or other information furnished to that member by any officer or other employee
of the Company or any Affiliate, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.
11.4    Authority of Administrator. Subject to any specific designation in the
Plan, the Administrator has the exclusive power, authority and sole discretion
to:
(a)    Adopt procedures from time to time intended to ensure that an individual
is an Eligible Individual prior to the granting of any Awards to such individual
under the Plan (including without limitation a requirement, if any, that each
such individual certify to the Company prior to the receipt of an Award under
the Plan that he or she has not been previously employed by the Company or a
Subsidiary, or if previously employed, has had a bona fide period of
non-employment, and that the grant of Awards under the Plan is an inducement
material to his or her agreement to enter into employment with the Company or a
Subsidiary);
(b)    Designate Eligible Individuals to receive Awards;
(c)    Determine the type or types of Awards to be granted to each Eligible
Individual;
(d)    Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;
(e)    Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any performance criteria, any restrictions or limitations on the
Award, any schedule for vesting, lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, and any provisions related to non-competition and recapture of gain on
an Award, based in each case on such considerations as the Administrator in its
sole discretion determines;
(f)    Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
(g)    Prescribe the form of each Award Agreement, which need not be identical
for each Participant;
(h)    Decide all other matters that must be determined in connection with an
Award;
(i)    Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
(j)        Interpret the terms of, and any matter arising pursuant to, the Plan,
any Program or any Award Agreement; and

21





--------------------------------------------------------------------------------



(k)    Make all other decisions and determinations that may be required pursuant
to the Plan or as the Administrator deems necessary or advisable to administer
the Plan.
11.5    Actions Required Upon Grant of Award. Following the issuance of any
Award under the Plan, the Company shall, in accordance with the listing
requirements of the applicable securities exchange, (a) promptly issue a press
release disclosing the material terms of the grant, including the recipient(s)
of the grant and the number of shares involved and (b) notify the applicable
securities exchange of such grant no later than the earlier to occur of (i) five
(5) calendar days after entering into the agreement to issue the Award or (ii)
the date of the public announcement of the Award.
11.6    Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program, any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding, and conclusive on all parties.
11.7    Delegation of Authority. To the extent permitted by applicable law or
the rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded, the Board or Committee may from time to
time delegate to a committee of one or more members of the Board or one or more
officers of the Company the authority to amend Awards or to take other
administrative actions pursuant to this Article 11; provided, however, that in
no event shall an officer of the Company be delegated the authority to (a) grant
awards or (b) amend awards held by the following individuals: (i) individuals
who are subject to Section 16 of the Exchange Act or (ii) officers of the
Company (or Directors) to whom authority to amend Awards has been delegated
hereunder; provided further, that any delegation of administrative authority
shall only be permitted to the extent it is permissible under applicable
securities laws or the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted or traded. Any delegation
hereunder shall be subject to the restrictions and limits that the Board or
Committee specifies at the time of such delegation, and the Board may at any
time rescind the authority so delegated or appoint a new delegatee. At all
times, the delegatee appointed under this Section 11.7 shall serve in such
capacity at the pleasure of the Board and the Committee. Notwithstanding
anything to the contrary provided herein (x) Awards shall be approved by (i) the
Company’s Compensation Committee comprised of a majority of the Company’s
Independent Directors or (ii) a majority of the Company’s Independent Directors
and (y) the authority to grant Awards shall not be delegated under any
circumstances.
ARTICLE 12.    

MISCELLANEOUS PROVISIONS
12.1    Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 12.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board. However, without approval of the Company’s stockholders given within
twelve (12) months before or after the action by the Administrator, no action of
the Administrator may, except as provided in Section 12.2 hereof, (i) reduce the
price per share of any outstanding Option or Stock Appreciation Right granted
under the

22





--------------------------------------------------------------------------------



Plan or (ii) cancel any Option or Stock Appreciation Right in exchange for cash
or another Award in violation of Section 10.6 hereof. Except as provided in
Section 12.10 hereof, no amendment, suspension or termination of the Plan shall,
without the consent of the Participant, impair any rights or obligations under
any Award theretofore granted or awarded, unless the Award itself otherwise
expressly so provides. No Awards may be granted or awarded during any period of
suspension or after termination of the Plan.
12.2    Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
(f)    In the event of any stock dividend, stock split, combination or exchange
of shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator shall make equitable
adjustments, if any, to reflect such change with respect to (i) the aggregate
number and kind of shares that may be issued under the Plan (including, but not
limited to, adjustments of the Share Limit); (ii) the number and kind of shares
of Common Stock (or other securities or property) subject to outstanding Awards;
(iii) the terms and conditions of any outstanding Awards (including, without
limitation, any applicable performance targets or criteria with respect
thereto); and/or (iv) the grant or exercise price per share for any outstanding
Awards under the Plan.
(g)    In the event of any transaction or event described in Section 12.2(a)
hereof or any unusual or nonrecurring transactions or events affecting the
Company, any Affiliate of the Company, or the financial statements of the
Company or any Affiliate, or of changes in applicable laws, regulations or
accounting principles, the Administrator, in its sole discretion, and on such
terms and conditions as it deems appropriate, either by the terms of the Award
or by action taken prior to the occurrence of such transaction or event and
either automatically or upon the Participant’s request, is hereby authorized to
take any one or more of the following actions whenever the Administrator
determines that such action is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to any Award under the Plan, to facilitate such
transactions or events or to give effect to such changes in laws, regulations or
principles:
(i)    To provide for either (A) termination of any such Award in exchange for
an amount of cash, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Participant’s rights (and,
for the avoidance of doubt, if as of the date of the occurrence of the
transaction or event described in this Section 12.2, the Administrator
determines in good faith that no amount would have been attained upon the
exercise of such Award or realization of the Participant’s rights, then such
Award may be terminated by the Company without payment) or (B) the replacement
of such Award with other rights or property selected by the Administrator in its
sole discretion having an aggregate value not exceeding the amount that could
have been attained upon the exercise of such Award or realization of the
Participant’s rights had such Award been currently exercisable or payable or
fully vested;
(ii)    To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights

23





--------------------------------------------------------------------------------



or awards covering the stock of the successor or survivor corporation, or a
parent or subsidiary thereof, with appropriate adjustments as to the number and
kind of shares and prices;
(iii)    To make adjustments in the number and type of securities subject to
outstanding Awards and Awards which may be granted in the future and/or in the
terms, conditions and criteria included in such Awards (including the grant or
exercise price, as applicable);
(iv)    To provide that such Award shall be exercisable or payable or fully
vested with respect to all securities covered thereby, notwithstanding anything
to the contrary in the Plan or an applicable Program or Award Agreement; and
(v)    To provide that the Award cannot vest, be exercised or become payable
after such event.
(h)    In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 12.2(a) and 12.2(b) hereof:
(i)    The number and type of securities subject to each outstanding Award and
the exercise price or grant price thereof, if applicable, shall be equitably
adjusted; and/or
(ii)    The Administrator shall make such equitable adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments to the
Share Limit and the Individual Award Limits). The adjustments provided under
this Section 12.2(c) shall be nondiscretionary and shall be final and binding on
the affected Participant and the Company.
(i)    Notwithstanding any other provision of the Plan, in the event of a Change
in Control, each outstanding Award shall be assumed or an equivalent Award
substituted by the successor corporation or a parent or subsidiary of the
successor corporation. For the purposes of this Section 12.2(d), an Award shall
be considered assumed or substituted if, following the Change in Control, the
assumed or substituted Award confers the right to purchase or receive, for each
share of Common Stock subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares); provided, however, that if such
consideration received in the Change in Control was not solely common stock of
the successor corporation or its parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of the assumed or substituted Award, for each share of Common Stock
subject to such Award, to be solely common stock of the successor corporation or
its parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.
(j)    In the event that the successor corporation in a Change in Control and
its parents and subsidiaries refuse to assume or substitute for any Award in
accordance with Section

24





--------------------------------------------------------------------------------



12.2(d) hereof, each such non-assumed/substituted Award shall become fully
vested and, as applicable, exercisable and shall be deemed exercised,
immediately prior to the consummation of such transaction, and all forfeiture
restrictions on any or all such Awards shall lapse at such time. If an Award
vests and, as applicable, is exercised in lieu of assumption or substitution in
connection with a Change in Control, the Administrator shall notify the
Participant of such vesting and any applicable exercise , and the Award shall
terminate upon the Change in Control. For the avoidance of doubt, if the value
of an Award that is terminated in connection with this Section 12.2(e) is zero
or negative at the time of such Change in Control, such Award shall be
terminated upon the Change in Control without payment of consideration therefor.
(k)    The Administrator may, in its sole discretion, include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.
(l)    No adjustment or action described in this Section 12.2 or in any other
provision of the Plan shall be authorized with respect to any Award to the
extent such adjustment or action would result in short-swing profits liability
under Section 16 or violate the exemptive conditions of Rule 16b-3 unless the
Administrator determines that the Award is not to comply with such exemptive
conditions.
(m)    The existence of the Plan, the Program, the Award Agreement and the
Awards granted hereunder shall not affect or restrict in any way the right or
power of the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
(n)    No action shall be taken under this Section 12.2 which shall cause an
Award to fail to comply with Section 409A of the Code to the extent applicable
to such Award, unless the Administrator determines any such adjustments to be
appropriate.
(o)    In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the shares of Common Stock or the share price of the Common Stock
including any Equity Restructuring, for reasons of administrative convenience,
the Company in its sole discretion may refuse to permit the exercise of any
Award during a period of thirty (30) days prior to the consummation of any such
transaction.
12.3    No Stockholders Rights. Except as otherwise provided herein or in an
Award Agreement, a Participant shall have none of the rights of a stockholder
with respect to shares of Common Stock covered by any Award until the
Participant becomes the record owner of such shares of Common Stock.

25





--------------------------------------------------------------------------------



12.4    Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.
12.5    Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Affiliate. Nothing in the Plan shall be construed to limit the
right of the Company or any Affiliate: (a) to establish any other forms of
incentives or compensation for Employees of the Company or any Affiliate, or
(b) to grant or assume options or other rights or awards otherwise than under
the Plan in connection with any proper corporate purpose including without
limitation, the grant or assumption of options in connection with the
acquisition by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, partnership, limited liability
company, firm or association.
12.6    Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Shares and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all applicable federal, state, local and foreign laws, rules and
regulations (including but not limited to state, federal and foreign securities
law and margin requirements), the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded, and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. Any securities delivered under the Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the Company as the
Company may deem necessary or desirable to assure compliance with all applicable
legal requirements. To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.
12.7    Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.
12.8    Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
California without regard to conflicts of laws thereof.
12.9    Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Plan,
any applicable Program and the Award Agreement covering such Award shall be
interpreted in accordance with Section 409A of the Code. Notwithstanding any
provision of the Plan to the contrary, in the event that, following the
Effective Date, the Administrator determines that any Award may be subject to
Section 409A of the Code, the Administrator may adopt such amendments to the
Plan, any applicable Program and the Award Agreement or adopt other policies and
procedures (including amendments,

26





--------------------------------------------------------------------------------



policies and procedures with retroactive effect), or take any other actions,
that the Administrator determines are necessary or appropriate to avoid the
imposition of taxes on the Award under Section 409A of the Code, either through
compliance with the requirements of Section 409A of the Code or with an
available exemption therefrom. Notwithstanding the foregoing, nothing herein
shall create any obligation on the part of the Administrator or the Company or
its Affiliates to take any action described in this Section 12.9 or give rise to
any liability on the part of the Administrator or the Company or its Affiliates
for failing to take any such action.
12.10    No Rights to Awards. No Eligible Individual or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator is obligated to treat Eligible Individuals or any other
persons uniformly.
12.11    Unfunded Status of Awards. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Program
or Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate.
12.12    Indemnification. To the extent allowable pursuant to applicable law,
each member of the Board and any officer or other employee to whom authority to
administer any component of the Plan is delegated shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided, however, that he or she gives the Company an opportunity,
at its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled pursuant to the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.
12.13    Relationship to other Benefits. No payment pursuant to the Plan shall
be taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.
12.14    Expenses. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.
ARTICLE 13.    
STOCKHOLDER APPROVAL
13.1    Stockholder Approval Not Required. It is expressly intended that
approval of the Company’s stockholders not be required as a condition of the
effectiveness of the Plan or the Original Plan, and the Plan’s provisions shall
be interpreted in a manner consistent with such intent for all

27





--------------------------------------------------------------------------------



purposes. Specifically, (a) New York Stock Exchange Rule 303A.08 generally
requires stockholder approval for equity-compensation plans adopted by companies
whose securities are listed on the New York Stock Exchange, and (b) Nasdaq Stock
Market Rule 5635(c) generally requires stockholder approval for stock option
plans or other equity compensation arrangements adopted by companies whose
securities are listed on the Nasdaq Stock Market pursuant to which stock awards
or stock may be acquired by officers, directors, employees or consultants of
such companies. New York Stock Exchange Rule 303A.08 and Nasdaq Stock Market
Rule 5635(c)(4) each provides an exemption in certain circumstances for
“employment inducement” awards (within the meaning of New York Stock Exchange
Rule 303A.08 and Nasdaq Stock Market Rule 5635(c)(4)). Notwithstanding anything
to the contrary herein, (w) if the Company’s securities are traded on the New
York Stock Exchange, then Awards under the Plan may only be made to Employees
who are being hired by the Company or a Subsidiary, or being rehired following a
bona fide period of interruption of employment by the Company or a Subsidiary
and (x) if the Company’s securities are traded on the Nasdaq Stock Market, then
Awards under the Plan may only be made to Employees who have not previously been
an Employee or director of the Company or a Subsidiary, or following a bona fide
period of non-employment by the Company or a Subsidiary, in each case as an
inducement material to the Employee’s entering into employment with the Company
or a Subsidiary. Awards under the Plan will be approved by (y) the Company’s
Compensation Committee comprised of a majority of the Company’s Independent
Directors or (z) a majority of the Company’s Independent Directors. Accordingly,
pursuant to New York Stock Exchange Rule 303A.08 and Nasdaq Stock Market Rule
5635(c)(4), the issuance of Awards and the shares of Stock issuable upon
exercise or vesting of such Awards pursuant to the Plan are not subject to the
approval of the Company’s stockholders.


[signature page follows]

28





--------------------------------------------------------------------------------





* * * * *
I hereby certify that the Original Plan was duly adopted by the Board of
Directors of On Assignment, Inc. on May 14, 2012.


* * * * *


I hereby certify that the Plan was duly adopted by the Board of Directors of On
Assignment, Inc. as of December 13, 2012.




    
Tarini Ramaprakash, Corporate Secretary





29



